                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


EDWARD HIRST,                           )
                                        )
     Plaintiff,                         )                  Case No.
                                        )              5:18-cv-589-JMH
v.                                      )
                                        )             MEMORANDUM OPINION
VERIZON WIRELESS SERVICES,              )                  AND ORDER
LLC, et al.,                            )
                                        )
     Defendants.                        )
                                        )
                                        )

                                       ***
     Plaintiff       Edward    Hirst   has   filed    notice   of   voluntary

dismissal in this matter, indicating that the claims against

Defendant Equifax Information Services, LLC, are dismissed with

prejudice.    [DE 16].        The claims against other Defendants will

remain.      Here,    because   dismissal    of   a   single   party   is   not

appropriate under Federal Rule of Civil Procedure 41, the Court

construes the notice of dismissal as a motion to dismiss under

Rule 21.   Accordingly, Hirst’s notice of dismissal [DE 16], which

the Court construes as a motion to dismiss under Rule 21, is

GRANTED and the claims against Defendant Equifax are DISMISSED

WITH PREJUDICE.

                          I.    PROCEDURAL HISTORY

     On October 25, 2018, Edward Hirst filed a verified complaint

in the United States District Court for the Western District of


                                       1 
 
Kentucky      alleging    that    the   Defendants      were   negligent,     had

committed defamation, and had violated provisions of the Fair

Credit Reporting Act (“FCRA”).          [DE 1].     But the transactions and

occurrences giving rise to the action occurred in Scott County,

Kentucky, which is in the Eastern District of Kentucky, so the

matter was transferred to this Court on October 26, 2018.              [DE 4].

      Previously, Hirst and Trans Union stipulated that all issues

between them had been settled and the Court dismissed the claims

as   to   Trans   Union   with    prejudice.      [DE    14,   Stipulation     of

Dismissal; DE 15, Memorandum Opinion and Order].

      Now, Plaintiff Hirst has filed a notice of voluntary dismissal

of the claim against Defendant Equifax.                 [DE 16].     Defendant

Equifax has not appeared in this action or filed an answer to the

complaint.     This matter is ripe for review.

                    II.    Applicable Law and Analysis

      Here,    Equifax    moves   for   voluntary    dismissal     pursuant   to

Federal Rule of Civil Procedure 41(a)(1)(A).              Rule 41(a)(1)(A)(i)

states that “the plaintiff may dismiss an action without a court

order by filing: (i) a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment.”

      But, as this Court explained in its previous memorandum order

and opinion [DE 15], and again reiterates, Rule 41(a) does not

allow a court to dismiss some, but not all, of the defendants in

a single case.      See United States ex rel. Doe v. Preferred Care,

                                        2 
 
Inc., 326 F.R.D. 462 (E.D. Ky. 2018).           In the Sixth Circuit, a

plaintiff may only dismiss an “action” using Rule 41(a) and an

“action” is interpreted to mean the “entire controversy.”              Philip

Carey Manufacturing Company v. Taylor, 286 F.2d 782, 785 (6th Cir.

1961).     While some Circuits disagree with the Sixth Circuit’s

interpretation of Rule 41(a), this Court is bound by Sixth Circuit

precedent.    See Preferred Care, 326 F.R.D. at 464; see, e.g., Van

Leeuwen v. Bank of Am., N.A., 304 F.R.D. 691, 693–94 (D. Utah 2015)

(discussing the circuit split and citing cases).

     But   this   does   not   end   the   analysis,   because   the   Court

construes filings “by their substantive content and not by their

labels,” and, as such, this Court will consider the voluntary

notice of dismissal as a motion to dismiss a party under Rule 21.

See Coleman v. Ohio State Univ. Med. Ctr., No. 2:11-cv-0049, 2011

WL 3273531, at *3 (S.D. Ohio Aug. 1, 2011).            Rule 21 may be used

for the dismissal of a single defendant.         See Taylor, 286 F.2d at

785 (“we think that [Rule 21] is the one under which any action to

eliminate” a single defendant should be taken); see also Letherer

v. Alger Grp., LLC, 328 F.3d 262, 266 (6th Cir. 2003), overruled

on other grounds by Blackburn v. Oaktree Capital Mgmt., LLC, 511

F.3d 633, 636 (6th Cir. 2008); Wilkerson v. Brakebill, No. 3:15-

CV-435-TAV-CCS, 2017 WL 401212 (E.D. Tenn. Jan. 30, 2017) (“Rule

21 is the more appropriate rule”);         Lester v. Wow Car Co., Ltd.,

No. 2:11-cv-850, 2012 WL 1758019, at *2 n.2 (S.D. Ohio May 16,

                                      3 
 
2012) (“the Sixth Circuit has suggested that dismissal of an

individual party, as opposed to an entire action, is properly

conducted pursuant to Rule 21, not Rule 41”); Warfel v. Chase Bank

USA, N.A., No. 2:11-cv-699, 2012 WL 441135, at *2 (S.D. Ohio Feb.

10, 2012).    Thus, the Court construes Hirst’s notice of voluntary

dismissal [DE 16] as a motion to dismiss a single party under Rule

21.

      “On motion or on its own, the court may at any time, on just

terms, add or drop a party.”      Fed. R. Civ. P. 21.              The rule applies

where “no relief is demanded from one or more of the parties joined

as defendants.”      Letherer, 328 F.3d at 267.             Normally, under the

rule, Courts must consider prejudice to the nonmoving party.                       See

Wilkerson, 2017 WL 401212, at *2; Arnold v. Heyns, No. 13–14137,

2015 WL 1131767, at *4 (E.D. Mich. Mar. 11, 2015).                        The inquiry

overlaps    with   Rule   41   standards          “as   guidance    in     evaluating

potential prejudice to the non-movant.” Wilkerson, 2017 WL 401212,

at *2.   Courts determine whether the nonmoving party would suffer

“plain legal prejudice” and consider: (1) defendant’s effort and

expense of preparation for trial; (2) excessive delay and lack of

diligence    on    plaintiff’s   part        in   prosecuting       the    case;   (3)

insufficient explanation for the need for dismissal; and (4)

whether a motion for summary judgment is pending.”                   Grover v. Eli

Lily & Co., 33 F.3d 716, 718 (6th Cir. 1994).               The Court considers

the relevant factors below.

                                        4 
 
        First,   seeing   as    Defendant      Equifax    has     not   answered   or

otherwise appeared to defend in this civil action, it does not

appear    that    Equifax      has    expended   any     effort    or   expense    in

preparation for trial.

        Second, there is no indication of excessive delay or lack of

due diligence on the part of the Plaintiff in prosecuting this

case.    The Plaintiff has already resolved this matter with one of

the original Defendants, Trans Union, and now seeks to resolve the

matter as to another Defendant, Equifax.                 This case was filed in

November 2018 and Plaintiff appears to be working diligently to

resolve this matter is an expeditious manner.

        Third, the Plaintiff has not provided any justification for

the need for dismissal.              The lack of explanation weighs against

dismissal of this action.                Still, Defendant Equifax has not

appeared in this action and appears to have expended no expense in

litigating this action.              Furthermore, dismissal with prejudice

will ensure that this action may not be filed against Equifax in

the future and will provide finality in this matter.

        Fourth, there are no motions for summary judgment pending in

this matter.

        In sum, there is no indication that dismissal with prejudice

will harm Equifax in any way or result in Equifax suffering plain

legal prejudice.      Here, three of the four relevant factors to be



                                          5 
 
considered before dismissal under Rule 21 weigh in favor of

dismissal of this action.    Accordingly, IT IS ORDERED as follows:

     (1)   The Court construes the Hirst’s notice of voluntary

dismissal [DE 16] as to Defendant Equifax Information Services,

LLC, as a motion to dismiss pursuant to Federal Rule of Civil

Procedure 21;

     (2)   The motion to dismiss Equifax Information Services, LLC,

[DE 16] is GRANTED;

     (3)   All   claims   against    Defendant   Equifax   Information

Services, LLC, are DISMISSED WITH PREJUDICE;

     (4)   This dismissal does not apply to the other Defendants in

this matter; and

     (5)   Each party shall bear its own costs and attorneys’ fees.

     This the 6th day of February, 2019.




                                    6 
 
